Citation Nr: 1117259	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  This appeal was remanded in March 2008 to afford the Veteran a personal hearing before the Board per his request.  He failed to appear for his hearing scheduled in November 2008; his request is therefore considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).  Thereafter, the Board remanded this appeal in March 2008 for further evidentiary and procedural development.  As discussed below, the Board is granting the full benefit sought on appeal.  Thus, any failure to substantially comply with the remand is nonprejudicial error.  


FINDING OF FACT

The Veteran's recurrent basal cell carcinoma and its residuals are in part related to sun exposure while in service.  


CONCLUSION OF LAW

Recurrent basal cell carcinoma and residuals were incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for skin cancer.  Specifically, he asserts that he had excessive sun exposure as well as exposure to a herbicide agent (i.e., Agent Orange) while serving in Vietnam.  The Veteran notified the VA during this appeal that he initially sought treatment for a skin lesion (which was diagnosed as skin cancer) shortly after service at the Allen Park VA Hospital in Detroit, Michigan.  According to him, he continued to experience new cancerous lesions approximately every other year for the next ten years, and then at least one new cancerous lesion every year thereafter.  As discussed immediately hereafter, the Board finds that the evidence supports a finding that the Veteran's recurrent basal cell carcinoma and associated scarring is, at least in part, related to sun exposure experienced during service.  

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Additionally, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Consistent with the Veteran's lay account, his service treatment records are silent for any skin abnormalities suggestive of skin cancer.  The only skin problems noted in his treatment and separation reports are tinea cruris, warts on the right ring finger, a nondescript rash on the leg and arm, and molluscum contagiosium in the pubic area.  Following service, the Veteran was evaluated by the VA in April 1969 in conjunction with a claim for compensation; clinical examination of the skin was negative.  Thereafter, in February 1971, the Veteran presented at the Allen Park VA Hospital in Detroit, Michigan for evaluation of skin lesion on his forehead that he reported had been present for approximately two years.  He did not report any symptoms associated with the lesion, nor did he acknowledge a past history of skin disease.  The lesion was removed and examination by pathology confirmed that it was basal cell epithelioma (carcinoma).  Subsequent medical records show that the Veteran had basal cell carcinomas identified in 1995, 1997, 1999, 2000, 2003, and 2007.  A private dermatologist has diagnosed him with a history of basal cell carcinoma recurrence.  Examination by the VA in August 2010 revealed seventeen scars on the Veteran's body that are residuals of basal cell carcinoma excisions.  

The above evidence fails to show that basal cell carcinoma first appeared while the Veteran was serving on active duty or to a compensable degree within one year of his separation from active duty service.  Furthermore, there is nothing to indicate that the Veteran experienced any symptoms of skin cancer during service.  Thus, service connection will only be warranted if there is competent evidence which attributes basal cell carcinoma, initially diagnosed approximately three years after service, to some service injury or event.  See 38 C.F.R. § 3.303(d).  

With respect to the Veteran's claimed sun exposure, the Board notes that exposure to the sun would be consistent with his duties as a scout dog handler, which is verified through letters he sent home while serving in Vietnam.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration must be given to the places, types, and circumstances of a veteran's service).  As for his lay assertions that he would spend time tanning in Vietnam, the Veteran is competent to report such activities.  Furthermore, such statements appear to be credible as the Veteran detailed laying out in the sun in a November 1967 letter home to his family.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); see also id.  

Turning to the issue of whether his recurrent basal cell carcinoma (and its residual scarring) is related to in-service sun exposure, the only competent evidence of record directly addressing the issue of etiology is the aforementioned August 2010 VA examination report.  The Board acknowledges that the examiner, in the report, ultimately concludes that the record fails to show that the Veteran's multiple basal cells are "associated with . . . service in Vietnam."  In reaching this conclusion, the examiner explained that there is nothing to suggest that it is more likely that the bulk of the Veteran's sun exposure over his lifetime occurred during Vietnam, indicating that the examiner's ultimate negative conclusion was predicated upon a belief that sun exposure in Vietnam had to be the sole or major cause of the basal cell cancer and not just a contributing cause for his basal cell cancer to be related to his sun exposure in Vietnam.  However, relevant to the current determination, the August 2010 examiner states that the Veteran did have sun exposure during service (from tanning) and that "sun exposure is associated with basal cell cancer," reflecting his belief that the veteran's sun exposure is related to his basal cell cancer.  

The Board does not doubt that the Veteran incurred additional sun exposure following his separation from service.  However, service connection does not require that the sole etiology of a disease be service-related.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Here, the August 2010 VA examination report can reasonably be interpreted to attribute at least some part of the Veteran's recurrent basal cell carcinoma to in-service sun exposure given the causal statement discussed above.  Therefore, affording all reasonable doubt in favor of the Veteran, the Board finds that service connection for recurrent basal cell carcinoma and any residual scarring should be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection is granted for recurrent basal cell carcinoma and its residuals.  

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


